Case: 15-31078   Document: 00513744960     Page: 1   Date Filed: 11/03/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                             United States Court of Appeals
                                                                      Fifth Circuit


                                 No. 15-31078                       FILED
                                                             November 3, 2016
                                                               Lyle W. Cayce
DARNELL RANDLE,                                                     Clerk

             Plaintiff - Appellant

v.

MIKE TREGRE, individually and in his official capacity as the Sheriff for St.
John the Baptist Parish; ST. JOHN THE BAPTIST PARISH LAW
ENFORCEMENT DISTRICT, State of Louisiana; SIDNEY TRICHE,
individually and in his official capacity as a Deputy Sheriff for St. John the
Baptist Parish; WALTER R. CHAPPEL, individually and in his official
capacity as a Commander Sheriff or employee for St. John the Baptist Parish;
TRAVIS THOMAS, individually and in his official capacity as a Detective for
St. John the Baptist Parish; HARDY SCHEXNAYDER, individually and in his
official capacity as a Detective Sergeant for St. John the Baptist Parish;
JONATHAN E. RIVET, individually and in his official capacity as a Narcotics
Detective for St. John the Baptist Parish; JUSTIN W. BORDELON,
individually and in his official capacity as a Detective for St. John the Baptist
Parish; ANTHONY J. GOUDIA, individually and in his official capacity as a
Detective for St. John the Baptist Parish; HEATHER A. CRUSE, individually
and in her official capacity as a Deputy for St. John the Baptist Parish,

             Defendants - Appellees




                Appeal from the United States District Court
                   for the Eastern District of Louisiana
                          USDC No. 2:15-CV-395


Before STEWART, Chief Judge, and SMITH and DENNIS, Circuit Judges.
     Case: 15-31078      Document: 00513744960         Page: 2    Date Filed: 11/03/2016



                                      No. 15-31078
PER CURIAM:*
       Plaintiff-Appellant Darnell Randle appeals the district court’s grant of
summary judgment for Defendant Justin Bordelon. As relevant here, Randle
filed a lawsuit under 42 U.S.C. § 1983 alleging that Bordelon, a sheriff’s office
detective, violated his rights under the Fourth Amendment by using excessive
force in order to extract narcotics that Randle was hiding in his mouth.
Specifically, Randle contends that Bordelon punched him several times in the
face, used a flashlight to hit him in the face and to pry open his mouth, and
utilized a sleeper hold on him, all after he had been placed in handcuffs.
       The district court granted summary judgment, holding that Bordelon
was entitled to qualified immunity. The court concluded that there was no
evidence that Bordelon punched Randle or hit him with the flashlight. The
district court further determined that Bordelon’s use of the sleeper hold and
the flashlight to retrieve the narcotics did not constitute excessive force under
the Fourth Amendment. Finally, the court concluded that even assuming
Bordelon’s actions constituted excessive force in violation of the Fourth
Amendment, they did not violate clearly established law.
       “We review the district court’s summary judgment decision de novo,
using the same standard as the district court.” Roberts v. City of Shreveport,
397 F.3d 287, 291 (5th Cir. 2005). Summary judgment is appropriate if the
record discloses “no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). A dispute is
genuine if the summary judgment “evidence is such that a reasonable jury
could return a verdict for the [non-movant].” Anderson v. Liberty Lobby, Inc.,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2
    Case: 15-31078     Document: 00513744960      Page: 3   Date Filed: 11/03/2016



                                  No. 15-31078
477 U.S. 242, 248 (1986). “Once defendants assert the qualified immunity
defense, ‘[t]he plaintiff bears the burden of negating qualified immunity . . .
but all inferences are drawn in his favor.’” Brauner v. Coody, 793 F.3d 493,
497 (5th Cir. 2015) (quoting Brown v. Callahan, 623 F.3d 249, 253 (5th Cir.
2010) (citation omitted)). To overcome qualified immunity, a plaintiff must
show that (1) the defendant’s conduct violated a federal right and (2) the right
in question was clearly established at the time of the violation. See Tolan v.
Cotton, 134 S. Ct. 1861, 1865-66 (2014); Saucier v. Katz, 533 U.S. 194, 201
(2001).
      Here, Randle makes no meaningful attempt to argue that Bordelon’s
actions violated clearly established law at the time of the incident. He has thus
forfeited any argument in this respect. See, e.g., United States v. Thompson,
735 F.3d 291, 298 n.17 (5th Cir. 2013) (insufficiently briefed issue is forfeited).
We therefore need not decide whether the district court erred in determining
that Bordelon did not strike Randle and that his actions did not violate the
Fourth Amendment.        Accordingly, the district court’s grant of summary
judgment in favor of Bordelon is AFFIRMED.




                                        3